In the petition for a rehearing it is earnestly contended that the judgment which was here affirmed must result in grave injustice to appellant, in the event that the lessee Oltman should voluntarily purchase the property under the option contained in the lease. It is said that in such event the purchaser could also recover for any permanent injury to the property caused by the negligence of which plaintiff complains, thus subjecting appellant to a double liability on account of the same omission or act. While the rights of the lessee cannot be determined in an action to which he is not a party, we cannot see how the fact that he might become a purchaser at some future date could affect the right of the owner of the property when the permanent injury was inflicted, to recover for any lasting injury to her property while it remained such. The option to purchase left Oltman free to act according to his will and the mere fact that he might own the property at some subsequent time cannot prejudice the right of the present owner to recover for a tort resulting in *Page 142 
lasting injury to realty which she now holds and he may never acquire.
Rehearing denied.
Chipman, P. J., and Buckles, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on April 20, 1906.